Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Election/Restrictions
Applicant’s election with traverse of Group I, Claims 1-9 in the reply filed on 4/18/2022 is acknowledged. The arguments were found persuasive such that Claim 9 is examined below.

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in Korea on 4/12/2019.  

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 


Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3, 5-9 are rejected under 35 U.S.C. 103 as being unpatentable over Lin (US 9784406 B1, hereinafter Lin) in view of Yun (US 20200163239 A1, hereinafter Yun)
1. Lin teaches a foldable electronic device, comprising: 


a hinge structure configured to fold and unfold the first part and the second part of the housing with respect to each other, wherein the hinge structure includes: 
a hinge member (30) including a sliding part (31, 32, 33, fig 3) and a connection part (312, 323, 332, fig 3) extending from the sliding part 
a guide member (23, fig 3); and 
a hinge housing (20, fig 3) surrounding at least a part of the hinge member and the guide member (figs 1-4), 
wherein the guide member is fastened to the hinge housing to form a space with the hinge housing (figs 1-4), and 
wherein the sliding part is received in the space (figs 1-4), sliding along the space between the guide member and the hinge housing (figs 4-6).
However Lin fails to specifically teach a housing including a first part and a second part; 
a flexible display seated on the first part and the second part; and
the connection part extending from the sliding part and connected to the first part or the second part;
Yun teaches a foldable electronic device, comprising: 
a housing (101) including a first part (200, fig 1) and a second part (300, fig 1); 
a flexible display (100) seated on the first part and the second part (fig 1); and 
a hinge structure (400, figs 3, 4) configured to fold and unfold the first part and the second part of the housing with respect to each other, wherein the hinge structure includes: 
a hinge member (420, 430, fig 8) including a sliding part (422, fig 8) and a connection part (427, fig 8) extending from the sliding part and connected to the first part or the second part ([0078] recites ‘The coupling holes 427 and 437 for coupling with the first frame 200 and the second frame 300 may be formed on the hinge brackets 420 and 430’); 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the arrangement as taught by Yun into the device of Lin. The ordinary artisan would have been motivated to modify Lin in the above manner for the purpose of having a flexible display.

	

2. Lin and Yun teach the foldable electronic device of claim 1, wherein Lin further teaches that the sliding part includes a first surface (top of 31) and second surface (bottom of 31), the hinge housing includes a third surface (surface of 21, figs 2, 3), and the guide member includes a fourth surface (bottom surface of 23),
wherein the first surface and the fourth surface face each other (fig 5), and the second surface and the third surface face each other (fig 5), 
wherein the first surface and the fourth surface have a substantially same first curvature (fig 5), and 
wherein the second surface and the third surface face have a substantially same second curvature (fig 5).

3. Lin and Yun teach the foldable electronic device of claim 1, wherein Lin further teaches that the sliding part includes an opening (space between 20, 23 and the two instances of 31) that extends in a direction of the sliding motion, 
wherein the hinge housing (20) includes a limiting portion (26, figs 2, 3) protruding that is received in the opening, and 
when the first part and the second part of the housing are folded against each other, a side wall (313, figs 2,3) formed by the opening is engaged with the limiting portion and limits movement of the sliding part (col 3 lines 22-25 recites ‘Each first sliding member 31 further includes a limiting protrusion 313. When the flip module 30 is extended, the limiting protrusion 313 abuts the limiting portion 26’).


5. Lin and Yun teach the foldable electronic device of claim 1, wherein Yun teaches that, when the first part and the second part of the housing are unfolded from each other, a first end (410) of the sliding part is drawn out of the space and supports the flexible display (fig 10B).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the arrangement as taught by Yun into the device of Lin. The ordinary artisan would have been motivated to further modify Lin in the above manner for the purpose of physically supporting the flexible display.

	

6. Lin and Yun teach the foldable electronic device of claim 1, wherein Yun further comprising: 
a first support plate (410) attached to the flexible display (fig 10B); and 
a second support plate (410) attached to the flexible display (fig 10B), 
wherein the first support plate includes a first support portion (415) protruding towards the first part (since they protrude towards 420 which are aligned with the first part) and fastened to the first part ([0073] recites ‘the support plate rotating pins 415 are respectively inserted into the pin insertion holes 413 and the rotating pin mount holes 423 and 433, thus movably coupling the panel support plates 410 to the hinge brackets 420 and 430’), and 
wherein the second support plate includes a second support portion (415) protruding towards the second part (since they protrude towards 430 which are aligned with the second part) and fastened to the second part ([0073]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the arrangement as taught by Yun into the device of Lin. The ordinary artisan would have been motivated to further modify Lin in the above manner for the purpose of physically supporting the flexible display.


7. Lin and Yun teach the foldable electronic device of claim 1, wherein Lin further teaches that the sliding part includes a first protrusion (see annotated fig 6 below), wherein the hinge housing includes a second protrusion (see annotated fig 6 below), and wherein, when the first part or the second part is unfolded, the first protrusion engages with the second protrusion and supports that the first part and the second part at a first angle therebetween (fig 5 vs annotated fig 6).

    PNG
    media_image1.png
    596
    882
    media_image1.png
    Greyscale


8. Lin and Yun teach the foldable electronic device of claim 1, wherein Lin further teaches that the sliding part includes a protrusion formed (see annotated fig 6), wherein the guide member includes a groove (see annotated fig 6), and wherein, when the first part or the second part is unfolded, the protrusion is received by the groove and supports the first part and the second part at a first angle therebetween (fig 5 vs annotated fig 6).


    PNG
    media_image2.png
    621
    874
    media_image2.png
    Greyscale


9. Lin and Yun teach the foldable electronic device of claim 1, wherein Yun further teaches that the hinge structure includes a first hinge structure (420) configured to rotate the first part about a first axis (fig 3) and a second hinge structure (430) configured to rotate the second part about a second axis (fig 3), wherein the first hinge structure includes a first connection part (portion of 420 that comprises 427) connected to the first part, wherein the second hinge structure includes a second connection part (portion of 430 that comprises 437) connected to the second part, and wherein the first axis and the second axis are spaced apart from each other by a predetermined distance (fig 3).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the arrangement as taught by Yun into the device of Lin. The ordinary artisan would have been motivated to further modify Lin in the above manner for the purpose of supporting a flexible display in multiple viewing angles.


Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Lin (US 9784406 B1, hereinafter Lin) in view of Yun (US 20200163239 A1, hereinafter Yun) further in view of Gong (US 20140173851 A1, hereinafter Gong)

4. The foldable electronic device of claim 1, wherein the guide member (23, fig 3) includes a screw hole (fig 3) 

However Lin and Yun fail to teach that the screw hole is eccentrically disposed toward the connection part from a central portion of the guide member

Gong teaches a guide member () includes a screw hole (hole matching 40, fig 6) eccentrically disposed toward the connection part (20, fig 6) from a central portion of the guide member (fig 6)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the arrangement as taught by Gong into the device of Lin and Yun. The ordinary artisan would have been motivated to further modify Lin and Yun in the above manner for the purpose of protecting the hinge from opening too far (Gong [0018] recites ‘The second protrusion 21 slides to a position where the second positioning pin 40 withstands the second protrusion 21 when sliding along a direction, such as left, thus, the second curved beam 20 cannot move’, see also fig 6).


Examiner Notes
Examiner cites particular elements, columns and line numbers in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS R BURTNER whose telephone number is (571)272-0966.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee Lee can be reached on (571) 272-1977.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DOUGLAS R BURTNER/             Examiner, Art Unit 2841                                                                                                                                                                                           
/ROCKSHANA D CHOWDHURY/             Primary Examiner, Art Unit 2841